        Case 1:18-cv-00416-SRB Document 49 Filed 12/11/19 Page 1 of 9




Tyler J. Anderson, ISB No. 6632
Austin Strobel, ISB No. 9803
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5275
Email: tanderson@hawleytroxell.com
        astrobel@hawleytroxell.com


Attorneys for Quemetco Defendants

                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

P&S ENTERPRISES, LLC dba COYOTE
TRANSPORT,                                  Case No. 1:18-cv-00416-DCN
                                            Consolidated with 3:18-cv-00514-DCN
             Plaintiffs,
                                            REPLY MEMORANDUM IN SUPPORT
vs.                                         OF QUEMETCO DEFENDANTS’
                                            MOTION FOR JUDGMENT ON THE
ISRAEL RODRIGUEZ, an individual;            PLEADINGS
SWIFT TRANSPORTATION COMPANY;
SWIFT TRANSPORTATION CO., LLC;
INTERSTATE EQUIPMENT LEASING,
LLC; QUEMETCO, INC., and QUEMETCO
WEST, LLC,

             Defendants.

SWIFT TRANSPORTATION COMPANY,
INC., SWIFT TRANSPORTATION CO. OF
ARIZONA, LLC, and INTERSTATE
EQUIPMENT LEASING, LLC,

             Cross-Claimants,

vs.

QUEMETCO, INC., a Delaware corporation
and QUEMETCO WEST, LLC, a Delaware
limited liability company,

             Cross-Defendants.


REPLY MEMORANDUM IN SUPPORT OF QUEMETCO DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS - 1
                                                                  49522.0004.12431891.2
         Case 1:18-cv-00416-SRB Document 49 Filed 12/11/19 Page 2 of 9




SAMUEL TOBIAS, an individual,

              Plaintiff,

vs.

SWIFT TRANSPORTATION COMPANY
OF ARIZONA, LLC, a Delaware corporation;
SWIFT TRANSPORTATION SERVICES,
LLC, a Delaware limited liability company;
SWIFT LEASING CO., LLC, a Delaware
limited liability company; QUEMETCO,
INC., a Delaware corporation; QUEMETCO
WEST, LLC, a Delaware limited liability
company; ISRAEL Z. RODRIGUEZ,
individually,

              Defendants.

SWIFT TRANSPORTATION COMPANY
OF ARIZONA, LLC, a Delaware corporation,

              Cross-Claimant,

vs.

QUEMETCO WEST, LLC, a Delaware
limited liability company and QUEMETCO,
INC., a Delaware corporation,

              Cross-Defendants.


       Defendants/Cross-Defendants Quemetco, Inc. and Quemetco West, LLC (“Quemetco

Defendants”) hereby submit their Reply Memorandum in Support of Quemetco Defendants’

Motion for Judgment on the Pleadings.

                                          I.
                                    INTRODUCTION

       On November 27, 2019, Plaintiff Samuel Tobias (“Tobias”) filed his Opposition to

Defendant Quemetco’s Motion for Judgment on the Pleadings. Tobias argues that dismissal of

Count Two is inappropriate, because Quemetco “affirmatively” assumed and breached duties

REPLY MEMORANDUM IN SUPPORT OF QUEMETCO DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS - 2
                                                                         49522.0004.12431891.2
          Case 1:18-cv-00416-SRB Document 49 Filed 12/11/19 Page 3 of 9




defined by Idaho Code §§ 49-613(4) and (5). Tobias argues that dismissal of Count Four is

inappropriate, because: (1) agents of Quemetco Defendants testified regarding Quemetco

Defendants’ efforts to create policies that met federal standards; and (2) Quemetco’s non-

delegable duty argument “ignores” statutory exceptions found in 49 C.F.R. § 392.9(b)(4) and 49

C.F.R. § 390.13.

       Each of these arguments fail and the Motion should be granted.

                                             II.
                                          ARGUMENT

A.     Count Two Should Be Dismissed Because Quemetco Defendants Did Not Operate
       (And Are Not Alleged to Have Operated) A Vehicle on Idaho Highways and,
       Therefore, Factually Could Not Have Breached Any Duty Defined By Idaho Code
       §§ 49-613(4) and/or (5).

       Tobias argues in his Opposition that Quemetco Defendants assumed and breached duties

established by Idaho Code §§ 49-613(4) and (5). Those Sections state:

       (4) No vehicle shall be operated on any public highway unless such vehicle's load
       is secured to prevent the load from becoming loose, detached or a hazard to other
       users of the highway.

       (5) No person may operate on any public highway any vehicle with any load
       unless the load is secured and such covering as required thereon by subsection (6)
       of this section is securely fastened to prevent the covering or load from becoming
       loose, detached or a hazard to other users of the highway.

Idaho Code §§ 49-613(4)-(5) (emphasis added). As set forth in the Memorandum in Support of

Quemetco Defendants’ Motion for Judgment on the Pleadings [Dkt. 44-1], Idaho Code § 49-601

provides in pertinent part that “[t]he provisions of this chapter relate exclusively to the operation

of vehicles upon highways, except where a different place is specifically referred to in a given

section.” Idaho Code § 49-601 (emphasis added).




REPLY MEMORANDUM IN SUPPORT OF QUEMETCO DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS - 3
                                                                                  49522.0004.12431891.2
          Case 1:18-cv-00416-SRB Document 49 Filed 12/11/19 Page 4 of 9




       In other words, both the two specific sections now cited by Tobias and the introductory

section of the applicable statute are expressly limited in scope to the actual operation of vehicles

upon Idaho highways. Quemetco (a shipper based in California) did not enter Idaho and was not

operating (and is not alleged in the Complaint to have been operating) a vehicle on Idaho’s

public highways. Contrary to Tobias’ argument, the mere fact that a party was aware that a

vehicle would be operated on Idaho’s public highways is not sufficient to bring that party within

the scope of the Act – for that to occur, as is clear in the text of the statute the party must actually

be operating a vehicle on Idaho’s highways. Count Two should be dismissed with prejudice.

B.     Count Four Should Be Dismissed Because No Private Cause of Action Exists Under
       the Federal Motor Carrier Safety Act or Its Regulations.

       In Count Four, Tobias seeks to impose liability on Quemetco Defendants for various

alleged breaches of statutory duties under the Federal Motor Carrier Safety Regulations

(“FMCSR”). See Complaint (Dkt. 1) ¶¶ 70-82. In that effort, Tobias cites at length to several

provisions of the FMCSR. Id. ¶¶ 71-73 (citing 49 C.F.R. § 393.100, 393.102 and 393.106). In

his Opposition, Tobias cites for the first time 49 C.F.R. § 390.13 for “aiding and abetting” an

alleged violation. No matter what provision of the FMCSR that Tobias cites, Count Four fails

because the FMCSR does not create a private right of action.

       Many courts have been called upon to determine whether a private cause of action exists

under the FMCSR and those courts have concluded in the negative. Steinberg v. Luedtke

Trucking, Inc., No. 4:17-CV-9, 2018 WL 3233341, at *4 (E.D. Tenn. July 2, 2018) (granting

summary judgment against injured party’s state law negligence per se after finding the FMCSR

does not create a private right of action); Drake v. Old Dominion Fright Line, Inc., 2016 WL

1328941 *4 (D. Kan. April 5, 2016) (“Plaintiff cannot bring a private cause of action under the

REPLY MEMORANDUM IN SUPPORT OF QUEMETCO DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS - 4
                                                                                    49522.0004.12431891.2
         Case 1:18-cv-00416-SRB Document 49 Filed 12/11/19 Page 5 of 9




MCA or FMCSR.”); Leon v. FedEx Ground Package Sys. Inc., No. CIV 13-1005 JB/SCY, 2016

WL 836980, at *11 (D.N.M. Feb. 16, 2016) (finding no right of action under state or federal law

allowing personal injury or wrongful death plaintiffs to hold parties liable for violations of the

FMCSR); Slagowski v. Cent. Washington Asphalt, Inc., No. 2:11–CV–00142–APG, 2014 WL

4887807, at *7 (D. Nev. Sept. 30, 2014) (“Virtually all courts that have examined this issue have

concluded there is no private right of action for personal injuries arising from a violation of the

MCA or its safety regulations.”); Lear v. McLane Co., No. 2:17-CV-1062 BCW, 2018 WL

1027408, at *1 (D. Utah Feb. 21, 2018) (finding leave to amend futile because a plaintiff does

not have a private right of action under the FMCSR); Stewart v. Mitchell Transp., 241 F. Supp.

2d 1216, 1219 (D. Kan. 2002) (rejecting “Plaintiffs claim that they have a private right of action

under 49 U.S.C. § 14704(a)(2), which is part of the Motor Carrier Act.”); Schramm v. Foster,

341 F. Supp. 2d 536, 540 (D. Md. 2004) (listing cases that found no private right of action in the

FMCSR); Smith v. Dearborn Fin. Servs., Inc., 982 F.2d 976, 979 (6th Cir. 1993) (“[F]ederal

regulations cannot themselves create a cause of action; that is a function of the legislature.”)

(citation omitted); Harris v. FedEx Nat'l LTL, Inc., 760 F.3d 780, 784 n.2 (8th Cir. 2014) (“We

doubt there is a federal private right of action for a violation of the FMCSR.”); Ware v. Transp.

Drivers, 30 F. Supp. 3d 273, 276 (D. Del. 2014) (“To the extent that plaintiff asserts a private

cause of action under [the FMCSR] ... the claim[ ] fail[s].”); Matthews v. Transp. Div., Inc., No.

3:16-CV-00340-GNS, 2017 WL 7000278, at *4 (W.D. Ky. Mar. 10, 2017) (collecting cases,

reviewing legislative history, and concluding no private cause of action exists under the

FMCSR); C&H Trucking v. New Orleans Trucking & Rental Depot, Inc., Nos. 15-5678 & 16-

0511, 2016 WL 3854438, at *5 (E.D. La. July 15, 2016) (acknowledging no private cause of


REPLY MEMORANDUM IN SUPPORT OF QUEMETCO DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS - 5
                                                                                49522.0004.12431891.2
         Case 1:18-cv-00416-SRB Document 49 Filed 12/11/19 Page 6 of 9




action exists); Oliver v. Soto, No. CIV-15-1106-R, 2016 WL 815343, at *2 (W.D. Oka. Feb. 29,

2016) (stating FMCSR “regulations do not provide a private cause of action.”); see also

Alexander v. Sandoval, 532 U.S. 275, 291 (2001) (“[I]t is most certainly incorrect to say that

language in a regulation can conjure up a private cause of action that has not been authorized by

Congress. Agencies may play the sorcerer’s apprentice but not the sorcerer himself.”).

       The overwhelming weight of authority holds that Tobias cannot bring a private cause of

action for personal injuries under the FMCSR. Tobias has not identified any Idaho statute that

creates a cause of action under state law for a violation of the FMCSR. Moreover, Tobias has

not cited any state law incorporating the relevant provisions of the FMCSR into Idaho law.

Tobias cannot casually engraft private rights of enforcement onto government regulations

without some clear indication that Congress or the Idaho legislature intended the FMCSR to

serve as basis for liability. Accordingly, there is no basis under Idaho law to permit Tobias to

recover for personal injuries on a state law cause that seeks to redress FMCSR violations.

C.     Quemetco Defendants Cannot Assume A Non-Delegable Regulatory Duty, and the
       Existence of Any “Exception” Set Forth In 49 C.F.R. § 392.9(b)(4) and 49 C.F.R.
       § 390.13 Does Not Create A Regulatory-Based Duty on the Part of Quemetco
       Defendants.

       Even if a private right of action is available under the FMCSR, Tobias does not even so

much as attempt to refute the substance of the overwhelming regulatory language, regulatory

guidance, and case law cited by Quemetco Defendants indicating that Quemetco Defendants did

not owe Tobias any duty arising under the FMCSR. Instead, Tobias argues that dismissal of

Count Four is inappropriate, because: (1) agents of Quemetco Defendants testified regarding

Quemetco Defendants’ efforts to create policies that met federal standards; and (2) Quemetco




REPLY MEMORANDUM IN SUPPORT OF QUEMETCO DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS - 6
                                                                               49522.0004.12431891.2
          Case 1:18-cv-00416-SRB Document 49 Filed 12/11/19 Page 7 of 9




Defendants non-delegable duty argument “ignores” statutory exceptions found in 49 C.F.R.

§ 392.9(b)(4) and 49 C.F.R. § 390.13.

       In any event, the law is clear that Quemetco Defendants cannot assume non-delegable

regulatory duties owed by another party (here, Swift and Rodriguez), whether by testimony of its

agents, or by application of one of the exceptions cited by Tobias in his briefing. First, to the

extent Gerard Manley’s testimony is relevant to the assumption of any duty, and to the extent

any statutory exception cited by Tobias is relevant to the assumption of any duty, it would be to

the concurrent common law duty set forth in the case law previously-cited by Quemetco

Defendants. In other words, the testimony relied upon is not relevant to the question presented by

this Motion, that is, whether the duty framed by the pleadings in Count Four – an alleged

regulatory duty based on the FMCSR – states a valid claim against Quemetco Defendants.

       Second, assuming for the sake of argument that one of the exceptions asserted by Tobias

did apply to the facts of this case (which Quemetco disputes), the exceptions cited by Tobias do

not indicate that a shipper somehow assumes non-delegable FMCSR-based duties if an exception

applies. In the absence of such “duty-shifting” language in the regulations, the application of

such exceptions, at best, serves only to relieve the regulatory obligations of the carrier and driver,

not shift those non-delegable duties to a third-party shipper. This is not to say that a shipper can

never be liable when a load shifts and causes injury, but instead, that any liability of a shipper

must be based on common law duties, not regulatory duties or standards to which it is not held.

See e.g., Fielder v. R.V. Coleman Trucking, Inc., 285 F. Supp. 3d 956, 965 (N.D. W. Va. 2018)

(noting that “the Federal Motor Carrier Safety Regulations (“FMCSRs”) impose a clear duty on

the carrier to secure the load safely they do not relieve others, such as a shipper who breaches a


REPLY MEMORANDUM IN SUPPORT OF QUEMETCO DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS - 7
                                                                                  49522.0004.12431891.2
         Case 1:18-cv-00416-SRB Document 49 Filed 12/11/19 Page 8 of 9




common law duty of care, from liability for their negligence and their comparative share of the

resulting damages.”).1

       The unrebutted regulatory language, regulatory guidance, and case law cited by

Quemetco Defendants clearly demonstrates that no such duty is cognizable against a shipper like

Quemetco. Count Four should be dismissed with prejudice.

                                           III.
                                       CONCLUSION

       Based on the foregoing and Dkt. 44-1, the Quemetco Defendants respectfully request that

the Court dismiss Counts Two and Four of the Tobias Complaint with prejudice.

       DATED THIS 11th day of December, 2019.

                                           HAWLEY TROXELL ENNIS & HAWLEY LLP



                                           By: /s/ Tyler J. Anderson
                                              Tyler J. Anderson, ISB No. 6632
                                              Attorneys for Quemetco Defendants




1 Tobias also argues that 49 CFR § 390.13, which deals with abetting, encouraging, or requiring
a motor carrier or its employees to violate the FMCSR, precludes the granting of the Motion.
Notably, 49 CFR § 390.13 is not cited in Count Four, nor does Tobias indicate which facts
asserted in the Complaint support an allegation that Quemetco Defendants somehow “abetted,
encouraged, or required” Swift to violate the FMCSR. These “facts” do not exist, and even if
they did, are not framed in the Complaint.


REPLY MEMORANDUM IN SUPPORT OF QUEMETCO DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS - 8
                                                                             49522.0004.12431891.2
         Case 1:18-cv-00416-SRB Document 49 Filed 12/11/19 Page 9 of 9




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 11th day of December, 2019, I electronically filed the
foregoing REPLY MEMORANDUM IN SUPPORT OF QUEMETCO DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS with the Clerk of the Court using the
CM/ECF system which sent a Notice of Electronic Filing to the following persons:

Kevin E. Dinius                               kdinius@diniuslaw.com

Sarah Hallock-Jayne                           shallockjayne@diniuslaw.com

Donald J. Farley                              djf@powersfarley.com

Mark J. Orler                                 mjo@powersfarley.com

Maren Ericson                                 mericson@nampalaw.com




                                         /s/ Tyler J. Anderson
                                         Tyler J. Anderson




REPLY MEMORANDUM IN SUPPORT OF QUEMETCO DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS - 9
                                                                         49522.0004.12431891.2
